Citation Nr: 1745311	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from December 1953 to December 1973. He died in 2007 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Philadelphia, Pennsylvania, Regional Office (RO). In February 2015, the appellant was afforded a hearing before a Decision Review Officer (DRO) at the St. Petersburg, Florida, RO. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In September 2008, the Atlanta, Georgia, RO denied service connection for the cause of the Veteran's death. The appellant was informed in writing of the adverse determination and her appellate rights at that time. The appellant did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  In April 2014, additional relevant original service personnel records were received.

3.  The Veteran served at Korat Royal Thai Air Force Base (RTAFB) from January 1966 to February 1967 and his duties placed him on the perimeter and he is, therefore, presumed to have been exposed to herbicides.

4.  The Veteran's 2007 death certificate states that cause of death was Burkitt's lymphoma and neutropenia/fever.
CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to service connection for the cause of the Veteran's death will be reconsidered. 38 C.F.R. § 3.156(c) (2016).

2. The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016).

In September 2008, the Atlanta, Georgia, RO denied service connection for the cause of the Veteran's death. The appellant was informed in writing of the adverse determination and her appellate rights at that time. She did not subsequently submit an NOD with the decision.

In November 2013, the appellant sought to reopen the claim for service connection. In April 2014, the Veteran's service personnel records which indicated service with the Air Force at Korat RTAFB between January 1966 and January 1967, and provided a review of his duties while there, were received. The additional service documentation was not previously of record.

Although this matter has been certified for appellate review of a petition to reopen the previously-denied claim, the law mandates that VA treat this as upon initial review. The provisions of 38 C.F.R. § 3.156(c) direct, in pertinent part, that:

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

VA's receipt of additional relevant service personnel records following the September 2008 rating decision mandates that the appellant's claim be reconsidered. 38 C.F.R. § 3.156(c).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a) (2016). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3). 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and non-Hodgkin's lymphoma becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

VA's Compensation and Pension Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975. The listed Thai military facilities include the Korat RTAFB. If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis. VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.5.b.  

The Veteran's 2007 death certificate lists causes of death of Burkitt's lymphoma and neutropenia/fever. 

Service personnel records indicate that the Veteran worked as an aircraft jet engine maintenance technician while stationed at Korat RTAFB and that he served with the 388th Organizational Maintenance Squadron, part of the 388th Tactical Fighter Wing. A February 1967 review of the Veteran's duties while stationed at Korat RTAFB indicates that he was a non-commissioned officer who was "responsible for all maintenance performed on his aircraft." He also assisted in training newly assigned personnel. 

At the appellant's February 2015 DRO hearing, she testified that she and the Veteran were married in March 1958 and communicated regularly via mail while he was stationed at Korat RTAFB. She reported that he wrote about swimming in the base pool due to the hot weather and that he was an avid softball player who participated in squadron softball.

A February 2015 statement from a Veteran who served at Korat RTAFB stated that the flight line was within 500 yards of the base perimeter. A February 2015 statement from another Veteran stated that the weapons storage site for all aircraft on the base was located near the perimeter. A February 2015 statement from a third Veteran indicates that the non-commissioned officer club had a swimming pool which was also near the perimeter.

Along with the VA Form 9, the appellant submitted a map showing that the 388th Tactical Fighter Wing maintenance area, the softball field, and the non-commissioned officer club and pool were all located near the base perimeter.

The evidence is at least in equipoise as to whether the Veteran spent time on the base perimeter while stationed at Korat RTAFB. Service personnel records indicate that the Veteran was involved in all aspects of aircraft maintenance and in training new personnel. A fellow Veteran asserted that the flight line was only 500 yards from the perimeter. The appellant has indicated that the Veteran played softball and used the pool at the non-commissioned officer club. The map submitted by the appellant, along with statements from fellow Veterans, indicate that the Veteran's maintenance duties, softball, and use of the non-commissioned officers club and pool all would have placed him near the perimeter. 

As the evidence is at least in equipoise as to whether the Veteran spent time on the base perimeter, he is presumed to have been exposed to herbicide agent while stationed at Korat RTAFB. His death certificate indicates that he died of Burkitt's lymphoma, a non-Hodgkin's lymphoma. This disease is presumed to have been caused by the Veteran's in-service herbicide agent exposure and, therefore, service connection is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


